DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-5, 7-17, 20-24 are allowed and now renumbered as 1-20.

The closest prior art Koufogiannakis teaches First, a GUI permits users to create, update, and delete configuration properties.  Second, a permanent storage database stores all configuration properties and a history of changes [0015].
The history table 122 includes a history of all the changes that have been made to all of the configuration properties for a service.  The GUI 140 permits a user to change the values of a configuration property (and this change is recorded in the history table 122) [0016].
The change history table 122 includes a record for every revision that has occurred to a configuration property.  Each record of the history table 122 contains a service name that serves as a level 1 primary key, a configuration property that serves as a level 2 primary key, a monotonically increasing version number that serves as a level 3 primary key, and a document that includes a change type (such as insert, update, delete), a timestamp to record when a change was made, an author to record who made the change, a default value, a data center specific value, and a host specific value.  An example of a change history table 122 is illustrated in FIG. 5, which shows 

The following is an examiner's statement of reasons for allowance: 
Prior art of record fails to teach a combination of elements includingSerial No.: 16/195,226-2- Atty Docket No.: C212-0012USLee& Hayes Atty/Agent: Tanner Mortbased at least in part on the second data, updating the first history table to indicate at least that the first change is associated with a first range of version numbers, the first range including the second version number and the third version number; and based at least in part on the second data, updating the second history table to indicate at least: the second change that occurred with the second field; a second time at which the second change occurred with the second field; a second identity associated with the second change; and that the second change is associated with the third version number as recited in independent claim 1.

Prior art of record fails to teach a combination of elements including updating the second history table to indicate at least the change that occurred with the second field and that the change is associated with the third version number; and updating the first history table to indicate at least that the change that occurred with the first field is associated with a range of version numbers including the second version number and the third version number as recited in independent claim 5.



These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LESLIE WONG/Primary Examiner, Art Unit 2164